DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, and those depending therefrom including claims 2-6 and 8-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 7, the claimed “always” is indefinite.  The term “always” is a relative term and applicant does not claim or describe a standard within the specification for determining whether the conditions have been satisfied for determining “always.”  For the purpose of examination, the examiner will consider this to be “for a period of time.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US-5,514,025).
	Regarding claim 1, Hasegawa (US-5,514,025) discloses a polishing apparatus comprising:
a polishing table (rotary polish disk 1);
a polishing pad (polishing pad 2) provided on the polishing table (polish disk 1) (Fig. 1);
a mechanism configured to rotate the polishing table on a first rotation axis (“[rotary polish disk] 1 is driven to rotate about the central axis L1”) [Hasegawa; col. 3, lines 49-51];
a substrate holding unit (sucking disk 11) configured to hold a substrate (wafer W) and press the substrate (wafer W) against the polishing pad (polishing pad 2) (Fig. 4);
a second rotating mechanism (drive motor M3) configured to rotate the substrate holding unit (sucking disk 11) on a second rotation axis (axis L3); and
a tilting mechanism (shaft 12 and motor M2) configured to change an angle between the first rotation axis (polish disk 1 axis) and the second rotation axis (axis L3) (Figs. 3 and 4),
wherein a circumferential edge of the substrate (wafer W) is always kept inside a circumferential edge of the polishing pad (polishing pad 2) during polishing of the substrate (W) (Fig. 1) (the edge is always of the wafer is maintained on the inside circumferential edge of the polishing pad in Figure 4).  
Hasegawa fails to disclose “a first rotating mechanism.”  However, Hasegawa discloses rotating the polishing table on a first rotation axis (“[rotary polish disk] 1 is driven to rotate about the central axis L1”) [Hasegawa; col. 3, lines 49-51] and shows that rotation of the other rotary members includes motors such as servomotor M2 and servomotor M3.  It therefore would have been obvious to one of ordinary skill in the art to use a motor, or first rotating mechanism, in Hasegawa in order to rotate the polishing table on a first rotation axis, as desired by Hasegawa (“[rotary polish disk] 1 is driven to rotate about the central axis L1”) [Hasegawa; col. 3, lines 49-51].

Regarding claim 2, Hasegawa discloses the polishing apparatus according to claim 1.
The claim requiring wherein a relative position of the first rotation axis (polish disk 1 axis) and the second rotation axis (axis L3) is fixed during polishing of the substrate (W).   is considered intended use since this is merely claiming how the claimed structure is used, and not, rather, claiming additional structure, such as a controller for performing accordingly, then this limitation is therefore considered intended use.  It has been held that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	Regarding claim 3, Hasegawa discloses the polishing apparatus according to claim 1, wherein the tilting mechanism (shaft 12 and motor M2) changes the angle within a range of 0° to 5° [Hasegawa; col. 2, lines 30-35].
	Regarding claim 4, Hasegawa discloses the polishing apparatus according to claim 1, wherein the tilting mechanism (shaft 12 and motor M2) changes an inclination of the second rotation axis (axis L3) (Fig. 4).
	Regarding claim 6, Hasegawa discloses the polishing apparatus according to claim 1, wherein the first rotating mechanism (the drive for the polish disk 1) and the second rotating mechanism (drive motor M3) rotate the polishing table and the substrate holding unit, respectively, 
	Regarding claim 7, Hasegawa discloses a polishing method comprising: rotating a polishing pad (polishing pad 2) on a first rotation axis (axis of polish disk 1); and pressing a substrate (wafer W) rotating on a second rotation axis (L3) tilted with respect to the first rotation axis (Fig. 1), against the polishing pad (polishing pad 2) to polish the substrate (wafer W) while always keeping a circumferential edge of the substrate (wafer W) inside a circumferential edge of the polishing pad (polishing pad 2) (Fig. 1) (the edge is always of the wafer is maintained on the inside circumferential edge of the polishing pad in Figure 4). 
	Regarding claim 8, Hasegawa discloses the polishing method according to claim 7, wherein an angle between the first rotation axis and the second rotation axis is more than 0° and equal to or less than 5° (“beginning substantially close to 0 degrees and said angle is continuously or stepwise increased to a value substantially close to 180 degrees”) [Hasegawa; col. 2, lines 28-35].  Furthermore, it has been held that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the claimed structured is intended to be use the device to an angle within the claimed range, but does not require additional structure to do so.  Therefore, this recitation does not differentiate the claimed apparatus from a prior art apparatus which can perform as intended.  
	Regarding claim 9, Hasegawa discloses the polishing method according to claim 7, wherein the angle between the first rotation axis and the second rotation axis is changed during polishing of the substrate. 
	Regarding claim 10, Hasegawa discloses the polishing method according to claim 7, wherein the polishing table and the substrate holding unit are rotated in one direction (one .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US-5,514,025) in view of Jurjevic (US-5,738,568).
	Regarding claim 5, Hasegawa discloses the polishing apparatus according to claim 1,but fails to disclose a control unit configured to control the tilting mechanism and change the angle during polishing of the substrate.
	However, Jurjevic (US-5,738,568) teaches a control unit (“computer”) configured to control a tilting mechanism (a tilt adjustment screw) (“the adjustment screw setting can be controlled by a feedback loop tied to a computer”) [Jurjevic; col. 2, lines 41-43] and change the angle during polishing (by controlling the adjustment screw) [Jurjevic; col. 2, lines 41-43].  Since a control unit is known in the art of substrate processing, it therefore would have been obvious to one of ordinary skill in the art using a controller to adjust the tilt of Hasegawa using a computer, or control unit, in order to automate the polishing of the substrate [Jurjevic; col. 2, lines 41-43].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5,738,568, US-2003/0153251, and US-5,117,590 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723